DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
Claims in this application are not interpreted under 35 U.S.C. §112(f) unless otherwise noted in this application.

Claim Objections
Claims 1-20 are objected to because of the following informalities: 
Claim 1 should be amended to recite, “wherein each command of the multiple commands has a corresponding stream identifier 
Claim 1 also recites, “determines a stream data characteristic of each of the multiple data streams so that each of the multiple data streams is associated with a single data characteristic”, which should be amended to recite, “determines a stream data characteristic of each data stream of the multiple data streams so that each data stream of the multiple data streams is associated with a single data characteristic
Claim 1 also recites, “accessing, by a control circuit, a stream control table... to determine one operation condition... by using the control circuit”. The use of the control circuit in determining the one operation condition would be more clearly indicated if the claim were amended to recite, “accessing, by a control circuit, a stream control table... to determine, by the control circuit, one operation condition...”. 
Claim 1 also recites, “writing data of each of the multiple data streams to or reading data of each of the multiple data streams from the non-volatile memory device”, which should be amended to recite, “writing data of each data stream of the multiple the non-volatile memory device or reading data of each data stream of the multiple data streams from the non-volatile memory device. 
Claim 1 also recites, “data of each data stream associated with the same stream identifier are written to or read from the same memory block of the non-volatile memory device”, which should be amended to recite, “data of each data stream, associated with the same stream identifier, of the multiple data streams are written to the same memory block of the non-volatile memory device or read from the same memory block of the non-volatile memory device”. 
Claims 2-7 and 9-10 recite, “of each of the multiple data streams” numerous times. These limitations should be amended to recite, “of each data stream of the multiple data streams”. 
Claim 5 recites, “a number of times that data are read since the data are written”, which should be amended to recite, “a number of times that data is read since the data was written. 
Claims 2-17 are objected to for failing to cure the deficiencies of a base claim from which they depend. 
Claim 18 recites, “each of the multiple data streams being identified with a corresponding one of a plurality of stream identifiers”, which should be amended to recite, “each data stream of multiple data streams being identified with a corresponding one stream identifier of a plurality of stream identifiers”. Claim 18 recites, “each of the multiple data streams” on other occasions, which should also be amended to recite, “each data stream of the multiple data streams”. 
Claim 18 recites, “a number of times that data is read since the data are written in the non-volatile memory device”, which should be amended to recite, “a number of times that data is read since the data was 
Claim 18 recites, “wherein each of the plurality of read sequences... has different combinations”, which should be amended to recite, “wherein each read sequence of the plurality of read sequences... have different combinations”. 
Claim 18 also recites, “a read count indicating a number of times that data is read since the data are written in the non-volatile memory device”, which should be amended to recite, “a count indicating a number of times that data is read since the data was written in the non-volatile memory device”. 
Claim 18 also recites, “determine at least one of a retention read sequence and a disturb read sequence among the plurality of read sequences as a stream operation condition of each of the multiple data stream”, which should be amended to recite, “determine at least one of a retention read sequence and a disturb read sequence among the plurality of read sequences as a stream operation condition of each of the multiple data streams”.
Claim 18 also recites “wherein each of the plurality of read sequences”, which should be amended to recite, “wherein each read sequence of the plurality of read sequences”. 
Claim 19 recites, “each of the memory blocks” after previously reciting “each of a plurality of memory blocks” and would therefore more appropriately recite, “each memory block of the plurality of memory blocks”. Claim 19 also recites, “each of the pages”, which should be amended to recite, “each page of the plurality of pages”. 
Claim 19 recites, “corresponding to a unit of a write operation of a read operation”, which should be amended to recite, “corresponding to a unit of a write operation or a unit of a read operation”. 
Claim 20 recites, “each of the multiple data streams being identified with one of a plurality of stream identifiers”, which should be amended to recite, “each data stream of a corresponding one stream identifier of a plurality of stream identifiers”. 
Claim 20 recites, “each of the plurality of commands has a corresponding one of a plurality of stream identifiers”, which should be amended to recite, “each command of the plurality of commands has a corresponding one stream identifier of the plurality of stream identifiers”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1: 
Claim 1 recites, “receiving multiple commands and multiple data streams, respectively”, which indicates that the multiple commands are received first and the multiple data streams are received later (a.k.a. “respectively”). However, the claims later recite that each of the commands has a corresponding stream identifier and belongs to one of the data streams. It therefore, appears that the multiple commands are part of the data streams, however, the claim previously recites, “receiving multiple commands and multiple data streams, respectively” indicating that 
Claim 1 also recites, “and the multiple data streams are allocated to different stream identifiers”. It is unclear if the “different stream identifiers” are meant to refer back to the “multiple stream identifiers” or if the multiple data streams have a corresponding one of multiple stream identifiers and additional have different stream identifiers. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. The Examiner suggests amending the claims to recite, “wherein a first data stream of the multiple data streams is allocated to a first corresponding one of the multiple stream identifiers and a second data stream of the multiple data streams is allocated to a second corresponding one of the multiple stream identifiers”.
Claim 1 also recites, “a control circuit... determines a stream data characteristic of each of the multiple data streams so that each of the multiple data streams is associated with a single stream data characteristic of multiple stream data characteristics”. The bolded portion of the limitation is recited as an intended benefit of the function of the control circuit. However, “determining a stream data characteristic” does not necessarily “associate” a data stream with a “single stream data characteristic. It is therefore unclear if the action of the control circuit is all that is required to achieve the intended benefit or if there are additional steps that were not recited. Additionally, it is unclear if “a single stream data characteristic” is supposed to correspond to the “stream characteristic” determined for each of the multiple data streams or if the two are separate characteristics. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. The Examiner suggests amending the claims to recite, “a control circuit... associates a single corresponding stream data characteristic of multiple stream data characteristics with each data stream 
Claim 1 also recites, “a stream control table including mapping information between the stream identifiers, the multiple stream data characteristics, and a plurality of operating conditions”. It is unclear if the meaning of the limitation is that the control table includes, “mapping information between the stream identifiers”, and then additionally “the multiple stream data characteristics, and a plurality of operation conditions” or if the stream control table is meant to include “mapping information” by connecting the stream identifiers to the multiple stream data characteristics and plurality of operation conditions (i.e. providing a link “between” the multiple stream identifiers, stream data characteristics, and plurality of operation conditions). Finally, the limitation could also be interpreted to mean the stream control table includes mapping information between the stream identifiers, mapping information between the multiple stream data characteristics, and mapping information between a plurality of operation conditions.  Accordingly the scope of the claim cannot be determined and the claim is indefinite.
Claim 1 also recites, “between the stream identifiers” when the claim previously recites, “multiple stream identifiers” and “different stream identifiers”. It is therefore unclear if the mapping information between the “stream identifiers” is meant to refer back to one of the previously recited “stream identifiers” or not as it was not recited with proper antecedent basis. 
Claim 1 also recites, “to determine one operation condition among the plurality of operation conditions as a stream operation condition per data stream of the multiple data streams”. The claim could be interpreted to mean that one operation condition is determined for each data stream (i.e. “per data stream”). However, it could also be interpreted as one operation condition (i.e. the same operation condition) is selected for all of the data streams, but determined individually, per data stream. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Claim 1 also recites, “the one operation condition is set based on the determined stream data characteristic of a corresponding data stream”. However, the previous limitation indicated that there was “one operation condition” determined as “the stream operation condition per data 
Claim 1 also recites, “the one operation condition is set based on the determined stream data characteristic of a corresponding data stream”. There is insufficient antecedent basis for this limitation in the claim because the claims never previously recited determining a stream data characteristic of a corresponding data stream. Instead, the claims recited that a stream data characteristic of each of the multiple data streams was determined.  Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Claim 1 also recites, “depending on a kind of the multiple commands”. However, it is unclear if the limitation was meant to mean “depending on a kind of command of the multiple commands... writing data.... or reading data...” or if the limitation was meant to mean “depending on a kind the multiple commands” more generically, meaning depending on a same overarching type of the commands (i.e. SCSI, NVMe, PCIe etc.). Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Claim 1 also recites, “reading data” after previously reciting “writing data”. It is therefore unclear if the “data” that is subject to the reading is meant to refer back to the “data” subject to the writing as it was not claimed with proper antecedent basis and does not recite a differentiator to make clear that the data subject to reading is different than the data subject to writing. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Claim 1 also recites, “using a corresponding determined one operation condition”. However, the claims previously recite determining “one operation condition of a plurality of operation conditions as a steam operation condition”. It is therefore unclear if the “corresponding determined one operation condition” is the same “one operation condition” determined earlier as 
Claim 1 also recites, “the same stream identifier”. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite.
Claim 1 also recites, “the same memory block of the non-volatile memory device”. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claim 3: 
Claim 3 recites, “when data of the corresponding data stream” after previously reciting ‘when data of a corresponding data stream”. It is therefore unclear if the “data of the corresponding data stream” was meant to refer back to the previous recitation of “data of a corresponding data stream” or not as it is not referenced with proper antecedent basis and a descriptor is not used to distinguish the two recitations of “data of the corresponding data stream”. 
Regarding claim 5: 
Claim 5 recites, “wherein a read count of each of the multiple data streams indicates a number of times that data are read since the data are written in the non-volatile memory device”. One interpretation of the limitation is that a read count of each data stream of the multiple data streams is a number of times that any is read since that data was written in the non-volatile memory. Another interpretation is that the read count is for the number of time that data corresponding to the one (of the each) of the multiple data streams is read since it was written. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. [Examiner note: the Examiner wonders if Applicant’s intended to recite, “performing the monitoring of the read disturb characteristic” as it was claimed in the alternative in claim 2 and is therefore not actually required to be performed in claim 5]. 
Regarding claims 9-11 and 15-16: 
Claims 9-11 and 15-16 recite, “the stream operation condition”. However, claim 1 previously recited, “a stream operation condition per data stream”, which indicates that there are multiple stream operation conditions: one for each data stream of the multiple data streams. Accordingly, the antecedent basis of “the stream operation condition” in claims 9-11 and 15-16 is unclear and the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claims 9-11 and 16: 
Claims 9-11 and 16 recites, “the one of the plurality of operation conditions as the stream operation condition”. However, claim 1 previously recited, “determine one operation condition... per data stream”, which indicates that there are multiple “one of the plurality of operation conditions”, one for each of data stream of the multiple data streams. Accordingly, the antecedent basis of “the one of the plurality of operation conditions as the stream operation condition” is unclear and the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claims 2-17: 
Claims 2-17 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 
Regarding claim 18: 
Claim 18 recites, “for the determining of the data retention characteristic” after previously reciting that a data retention characteristic is determined for each of the multiple streams. The claims therefore requires a plurality of data retention characteristics: one for each data stream of the multiple data streams. It is therefore unclear which data retention characteristic is meant to be referred to in the limitation “for the determining of the data retention characteristic” as there are a plurality. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Claim 18 also recites, “for the determining of the read disturb characteristic”, which is rejected according to a similar analysis to that performed above for “for the determining of the data retention characteristic”. [The Examiner notes that for both of the aforementioned limitations in claim 18, the characteristic for each stream of the multiple data streams appears to be determined from activity in the non-volatile memory device regardless of which stream it belongs to (and therefore is not required to be determined from activity from the corresponding stream and could be the same value for all streams). The Examiner suggests amending the claims to recite something similar to, “when data are written in the non-volatile memory device for a corresponding data stream of the multiple data streams and a read time point when data are read from the non-volatile memory device for the corresponding data stream of the multiple data streams”)]. 
Claim 18 also recites, “a stream control table including a stream control table including...”, which appears to require that the stream control table contain itself, except that it is not claimed with proper antecedent basis. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Claim 18 also recites, “a stream control table including mapping information between the stream identifiers, the at least one of the retention characteristic and the read disturb characteristic of each of the multiple data streams, and a plurality of read sequences”, which is rejected according to a similar analysis to that performed for the analogous limitation in claim 1 as how the “mapping information” relates “between” the different elements of the stream control table is unclear. 
Claim 18 also recites, “the others of the plurality of read sequences”. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Claim 18 also recites, “a disturb read sequence” and then later recites, “the read disturb sequence”. However, a “disturb read sequence” does not provide antecedent basis for the “read 
Claim 18 also recites, “performing, in the retention read sequence, a first read operation...”. However, the claims previously indicate that there are a plurality of retention read sequences as the claims previously recite that “at least one of a read retention sequence” is determined for “each of the multiple data stream”. Claim 19 also recites, “performing, in the read disturb sequence, a second read operation”. However, the claims previously indicate that there are a plurality of read disturb sequences as the claims previously recite that “at least one of a... disturb read sequence” is determined for “each of the multiple data streams” and so it is unclear which of the multiple sequences the claims are referring back to. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Claim 18 also recites “the data retention characteristics being determined as degenerated” and “the read disturb characteristics being determined as degenerated”. There is insufficient antecedent basis for these limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claim 19: 
Claim 19 recites, “determining operation conditions of the at least one of the retention read sequence and the disturb read sequence”. However, as previously indicated for claim 18, the claims previously indicate that there are multiple retention read sequences and multiple disturb read sequences (i.e. one for each data stream of the multiple data streams) such that it is unclear which of the multiple retention read sequences and multiple disturb read sequences the claims are meant to refer to in claim 19. 
Claim 19 recites, “based on the degeneration characteristics of the memory cells”, however, the claim previously indicates that degeneration characteristics are determined for each of “a plurality of memory blocks” or each of “a plurality of pages”. For this reason, the 
Regarding claim 20: 
Claim 20 recites, “wherein the stream control table includes mapping information between a plurality of stream identifiers, a plurality of stream data characteristics, and a plurality of operation conditions”, which is subject to multiple interpretations according to a similar analysis as performed for the analogous limitation in claim 1. 
Claim 20 recites, wherein the stream control table includes mapping information between a plurality of stream identifiers” when the claim already previously recites, “a plurality of stream identifiers”. It is therefore unclear whether the later recitation was meant to refer back to the previous recitation as it was not claimed with proper reference to the previous limitation. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Claim 20 also recites, “issue a plurality of commands and a plurality of data streams, respectively”, which indicates that the plurality of commands are issued first and the plurality of data streams are issued later (a.k.a. “respectively”). However, the claims previously recite that each of multiple streams has a stream identifier, and the claims later recite that each command has a corresponding stream identifier and belongs to one of the data streams. It therefore, appears that the plurality commands are part of the data streams, however, the claim recites, “issue a plurality of commands and a plurality of data streams, respectively” indicating that the commands and streams are issued separately. Accordingly, the scope of the claim cannot be determined and the claim is indefinite as the claims incongruently indicate the plurality of commands are part of the data streams and also are separate from the data streams. 
Claim 20 also recites, “each of the multiple data streams” but then goes on to later recite, “a plurality of data streams”. It is therefore unclear if the “plurality of data streams” are the 
Claim 20 also recites, “and the plurality of data streams are allocated to different stream identifiers”. It is unclear if the “different stream identifiers” are meant to refer back to the “plurality of stream identifiers” or if the plurality of data streams have a corresponding one of the plurality of stream identifiers and additional have different stream identifiers. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. The Examiner suggests amending the claims to recite, “wherein a first data stream of the plurality of data streams is allocated to a first stream identifier of the plurality of stream identifiers and a second data stream of the plurality of data streams is allocated to a second stream identifier of the multiple stream identifiers”.
Claim 20 also recites, “monitor a stream data characteristic with respect to each of the plurality of data streams”, when the claim previously recites, “a plurality of stream data characteristics” are included in a stream control table. It is therefore unclear if the stream data characteristics that are monitored are meant to refer back to the same stream data characteristics included in the stream control table or not as the limitation was not claimed with proper reference to antecedent basis. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Claim 20 also recites, “access the stream control table to determine a stream operation condition”, however, the claims previously recited that the stream control table includes “a plurality of operation conditions”. It is therefore unclear if the determined stream operation condition is one of the plurality of operation conditions stored in the stream control table or not as the limitation was not claimed with proper reference to the previous recitation of “a plurality of operation conditions”. Accordingly, the scope of the claim cannot be determined and the claim is indefinite.
Claim 20 also recites, “the stream operation condition is set based on the monitored data characteristic of a corresponding data stream”, however, the claims previously indicate there are a plurality of “stream operation conditions” by reciting “determine a stream operation condition.... of each of the multiple data streams”. Accordingly, it is unclear which “stream operation condition” of the plurality of operation conditions for each data stream of the multiple data streams the “stream operation condition” is meant to refer to and the scope of the claim cannot be determined and the claim is indefinite. 
Claim 20 also recites, “write data of each of the multiple data streams to the non-volatile memory device using a corresponding determined operation condition”. However, the claims previously recite that “a stream operation condition” is determined “of each of the multiple data streams”. It is therefore unclear if “a corresponding determined operation condition” is meant to refer back to the previously determined operation conditions “of each of the multiple data streams” or not as it was not recited with proper reference to antecedent basis of the previous limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Claim 20 also recites, “the same stream identifier” and “the same memory block”. There is insufficient antecedent basis for these limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 

Allowable Subject Matter
The subject matter of claims 1-20 was searched for in the prior art but not found. Accordingly, a 35 U.S.C. §103 rejection of the claims has not been made. However, the claims are subject to outstanding 35 U.S.C. §112(b) rejections and are therefore not indicated as allowable. 
The following is a statement of reasons for the indication of allowable subject matter:
Applicant’s arguments, see pgs. 22-39, filed 17 August 2021, with respect to claims 1-20 have been fully considered and are persuasive. The 35 35 U.S.C. § 103 rejection of claims 1-20 has been withdrawn. 


Response to Arguments
In response to the amendments to the claims, the previous objections to the claims have been withdrawn. However, in response to the amendments to the claims, new objections to the claims have been made as seen above.
In response to the amendments to the claims, the 35 U.S.C. §101 rejection has been withdrawn. 
In response to the amendments to the claims, the previous 35 U.S.C. §112(b) rejections have been withdrawn. However, in response to the amendments to the claims, new 35 U.S.C. §112(b) to the claims have been made as seen above.
In response to Applicant’s arguments that the claims are in condition for allowance, the Examiner respectfully disagrees because of the 35 U.S.C. §112(b) rejections made to the claims as seen above and as made necessary by Applicant’s amendments to the claims. Accordingly the claims are not indicated as allowable at this time. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404.  The examiner can normally be reached on Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139   

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139